Judgment of conviction and order unanimously affirmed. Memorandum: The verdict of the jury is amply supported by the evidence. We have considered the numerous errors alleged to have been committed upon the trial. We conclude that none of these errors adversely affected the substantial rights of the defendant and we affirm pursuant to the mandate of section 542 of the Code of Criminal Procedure. (Appeal from judgment of Erie County Court convicting defendant of grand larceny, first and second degree, forgery, second degree and conspiracy. The order denied a motion to set aside the verdict and for a new trial.) Present—-Williams, P. J., Bastow, Goldman, Halpern and McClusky, JJ.